Carley, Judge.
Appellant-plaintiff filed a pro se action, alleging that appelleedefendants had committed acts of medical malpractice and had also wrongfully caused her involuntary commitment to a mental health facility. Appellees answered, denying the material allegations of appellant’s complaint. Appellees subsequently moved for summary judgment, supporting their motion with evidence demonstrating that, as a matter of law, they were entitled to a judgment in their favor as to appellant’s claims. See generally Williams v. Smith, 179 Ga. App. 712 (348 SE2d 50) (1986). In opposition, appellant submitted nothing which would show the existence of a genuine issue of any material facts relevant to her claims. The trial court conducted a hearing on appellees’ motion and granted summary judgment in their favor. Appellant appeals.
Summary judgment “shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. . . .” OCGA § 9-11-56 (c). Having reviewed the evidence of record in this case, we hold that appellees met their evidentiary burden and that the trial court correctly granted their motion for summary judgment. See generally Williams v. Smith, supra.

Judgment affirmed.


Banke, P. J., and Benham, J., concur.